UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6393



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


VICTOR WILLIAM HARGRAVE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
District Judge. (CR-95-186, CA-99-294-1)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor William Hargrave, Appellant Pro Se. Anna Mills Wagoner,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Victor William Hargrave seeks to appeal the district court’s

order denying his motion for reconsideration. We dismiss the appeal

for lack of jurisdiction, because Hargrave’s notice of appeal was

not timely filed.

      Since the United States was a party to the action, Hargrave

was accorded sixty days after the entry of the district court’s

final judgment or order to note an appeal, see Fed. R. App. P.

4(a)(1), unless the district court extended the appeal period under

Fed. R. App. P. 4(a)(5) or reopened the appeal period under Fed.

R.   App.   P.   4(a)(6).   This   appeal   period   is   “mandatory   and

jurisdictional.”      Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

      The district court’s order was entered on the docket on

October 10, 2001. Hargrave’s notice of appeal was filed on February

19, 2002.*       Because Hargrave failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny a certificate of appealability and dismiss the appeal.          We

dispense with oral argument because the facts and legal contentions




      *
       For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                    2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3